DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 5/04/2021
Claims 1, 2, 4, 5, 6, 11, 12, 14, 15, 16, 17, 19, 20 are amended.
Claims 1 – 20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
 
Response to Arguments
Claim Rejections - 35 USC § 103
The Applicant has amended the claims. The rejection is withdrawn.

End Response to Arguments

Allowable Subject Matter
Claims 1- 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the art of record teach the limitations as outlined in the previous Office action none of these references taken either alone or in combination with the prior art of record disclose “determining first equilibrium stresses at a wing root and a wing tip utilizing the equilibrium aerodynamic performance metric and corresponding to a measurement of internal force applied at the wing under equilibrium deformation and load conditions; determining second equilibrium stresses at additional localized wing stations by determining lamina level stresses at the additional localized wing stations” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN S COOK/Primary Examiner, Art Unit 2127